Citation Nr: 1045345	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for atherosclerotic 
cardiovascular disease to include as due to herbicide exposure 
and as secondary to service connected diabetes mellitus, Type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1966 to 
December 1968.  He earned a Purple Heart Medal during service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a November 2009 Travel Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.  In March 2010, the Board informed 
the Veteran that a temporary stay was imposed on processing his 
claim due to implementation of new regulations that may affect 
the claim.  See Chairman's Memorandum 01-09-25 (November 20, 
2009).  The new regulations went into effect on August 31, 2010.  
After allowing Congress a 60 day period to review the new 
regulations, the stay was lifted.  Chairman's Memorandum 01-10-37 
(November 1, 2010).  The Board may now review the claim on the 
merits.  


FINDINGS OF FACT

1.  The Veteran was presumptively exposed to herbicide agents 
during active service.

2.  The Veteran is presently diagnosed with coronary artery 
disease.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
atherosclerotic cardiovascular disease, to include as due to 
herbicide exposure, are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309, 3.310 (2010); 75 
Fed. Reg. 53,202 (August 31, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  Diseases listed in 38 C.F.R. § 3.309(e) are 
presumptively associated with the herbicide exposure.  On August 
31, 2010, the revised regulations expanded the diseases 
associated with herbicide agents to include ischemic heart 
disease, which encompasses coronary artery disease.  75 Fed. Reg. 
53,202 (August 31, 2010); 38 C.F.R. § 3.309(e).  

Evidence and Analysis

The evidence shows that service connection is warranted on a 
presumptive basis.  
For service connection to be warranted on a presumptive basis, 
the record must show the requisite Vietnam service and a present 
diagnosis of a disease associated with herbicide exposure.  
38 C.F.R. §§  3.307(a)(6), 3.309(e).  The Veteran's personnel 
records confirm that he had the requisite Vietnam service for a 
presumption of herbicide exposure.  Next, the record must show 
the presence of a disease associated with herbicide exposure.  As 
noted above, the revised regulations include ischemic heart 
disease.  75 Fed. Reg. 53,202 (August 31, 2010); 38 C.F.R. 
§ 3.309(e).  Private medical records from J.P., MD and VA 
treatment records, dated April 2006, reflect that the Veteran has 
been diagnosed with coronary artery disease; also known as 
atherosclerotic cardiovascular disease.  The medical records 
refer to a May 2005 cardiac catheterization resulting in 
placement of three stents.  The revised regulations specifically 
refer to ischemic heart disease encompassing coronary artery 
disease.  75 Fed. Reg. 53,202 (August 31, 2010).  Service 
connection for atherosclerotic cardiovascular disease is granted.  
75 Fed. Reg. 53,202 (August 31, 2010); 38 C.F.R. §§ 3.307, 
3.309(e).

Duties to Notify and Assist

The Board has considered whether further development and notice 
under the Veterans Claims Assistance Act (VCAA) or other law 
should be undertaken.  However, given the results favorable to 
the Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, or 
be of assistance to this inquiry.

ORDER

Service connection for atherosclerotic cardiovascular disease is 
granted, subject to the statutes and regulations governing the 
payment of monetary awards.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


